   Case 2:18-cv-00541-MHT-SMD Document 49 Filed 07/08/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FABIAN JAMES PATTERSON,            )
                                   )
     Plaintiff,                    )
                                   )        CIVIL ACTION NO.
     v.                            )          2:18cv541-MHT
                                   )               (WO)
ROIANNE HOULTON FRITH              )
CONNER and ADERO J.                )
MARSHALL,                          )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States       Magistrate         Judge's

recommendation (doc. no. 46) is adopted.

    (2) The motions to dismiss (doc. nos. 37 & 39) are

granted.

    (3) The renewed motion to dismiss (doc. no. 45) is

denied as moot.

    (4) This     lawsuit      is    dismissed      with    prejudice.

However, to the extent plaintiff seeks to challenge the
   Case 2:18-cv-00541-MHT-SMD Document 49 Filed 07/08/20 Page 2 of 2



legality     of     his        convictions     in       an   appropriate

postconviction      proceeding,         his   claims     are    dismissed

without prejudice.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on     the     civil      docket   as    a   final   judgment

pursuant   to     Rule    58    of    the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 8th day of July, 2020.


                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
